     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 1 of 14

1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9     ERIC LUND individually and on              No.   2:19-cv-02287-JAM-DMC
      behalf of other aggrieved
10    employees of the California
      Highway Patrol and SUSANNAH LUND
11    individually,                              ORDER GRANTING IN PART AND
                                                 DENYING IN PART DEFENDANTS’
12                   Plaintiff,                  MOTIONS TO DISMISS
13          v.
14    JEFFREY DATZMAN, JOHN CARLI, JASON
      JOHNSON, STEVE CAREY, DAVID
15    KELLIS, MATT LYDON, MARK FERREIRA,
      CHRIS LECHUGA, WARREN STANLEY,
16    J.A. FARROW, NICK NORTON, SAMUEL
      DICKSON, STEVE WEST, KEVIN KNOPF,
17    HELENA WILLIAMS, KEVIN DOMBY,
      DAVID VARAO, RYAN DUPLISSEY, TOM
18    ANDRADE, JOHN BLENCOWE, ERIC BEAL,
      HAI LUC, WANONA IRELAND, KRISHNA
19    ABRAMS, ILANA SHAPIRO, and DOES 1-
      40, individually and as public
20    employees, VACAVILLE POLICE
      DEPARTMENT, CALIFORNIA HIGHWAY
21    PATROL, SOLANO COUNTY DISTRICT
      ATTORNEY’S OFFICE, CITY OF
22    VACAVILLE, COUNTY OF SOLANO, and
      STATE OF CALIFORNIA, as public
23    entities,
24                   Defendants.
25         Eric Lund (“Mr. Lund”) and Susannah Lund (collectively

26   “Plaintiffs”) filed a 185-page (including exhibits) Second

27   Amended Complaint (“SAC”) containing 73 causes of action against:

28   twenty-five individually named Defendants from the Vacaville
                                           1
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 2 of 14

1    Police Department, California Highway Patrol, and the Solano

2    County District Attorney’s Office; against the agencies

3    themselves; and against the City of Vacaville, County of Solano,

4    and State of California (Collectively “Defendants”).          See SAC,

5    ECF No. 43. Plaintiffs allege claims under 42 U.S.C. § 1983, the

6    California Constitution, and California tort law against

7    Defendants stemming from Mr. Lund’s arrest, prosecution, and

8    conviction of possession of child pornography.          Id.

9          Before the Court are three separate motions to dismiss

10   Plaintiffs’ lengthy complaint from: (1) the Vacaville Police

11   Department, its individual defendants, and the City of Vacaville

12   (collectively “the Vacaville Defendants”), (2) the Solano County

13   District Attorney’s Office, its individual Defendants, and the

14   County of Solano (collectively “the Solano Defendants”), and

15   (3) the California Highway Patrol, its individual Defendants, and

16   the State of California (collectively “the State Defendants”).

17   See Vacaville Mot. to Dismiss (“Vacaville Mot.”), ECF No. 54;

18   Solano Mot. to Dismiss (“Solano Mot.”), ECF No. 53; State Mot. to

19   Dismiss (“State Mot.”), ECF No. 49.        Plaintiffs oppose the three

20   motions.    See Opp’n to Vacaville’s Mot. (“Vacaville Opp’n”), ECF
21   No. 59; Opp’n to Solano’ Mot. (“Solano Opp’n”), ECF No. 58; Opp’n

22   to State’ Mot (“State Opp’n”), ECF No. 57.         For the reasons set

23   forth below, the Court GRANTS in part and DENIES in part

24   Defendants’ motions to dismiss Plaintiffs’ SAC.1

25   ///

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for May 19, 2020.
                                      2
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 3 of 14

1            I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2           The Court takes the facts, as best it can, from Plaintiffs’

3    SAC.    Because the SAC is unnecessarily voluminous and mixes

4    allegations and arguments in a confusing manner, the Court

5    “cannot be sure [it] ha[s] correctly understood all the

6    averments.”     McHenry v. Renne, 84 F.3d 1172, 1174 (9th. Cir.

7    1996) (finding the Plaintiffs’ fifty-three page long complaint to

8    be confusing and unfairly burdensome).        If the Court has not,

9    “[P]laintiffs have only themselves to blame.”         Id.

10          Mr. Lund worked as a California Highway Patrolman (“CHP”)

11   for 26 years.     SAC ¶ 50.   Shortly before he planned to retire,

12   Mr. Lund was detained by Vacaville Police Officers after arriving

13   for duty at the Solano Area CHP office on October 16, 2014.             Id.

14   ¶ 52.   The Officers, Detective Jeffrey Datzman and Sergeant Steve

15   Carey, searched Mr. Lund’s vehicle pursuant to a search warrant.

16   Id. ¶ 54.    The officers found a bag full of technology, including

17   a hard drive containing child pornography.         Id. ¶¶ 55-56. The

18   officers arrested Mr. Lund for possession and distribution of

19   child pornography.      Id. ¶ 58.

20          On November 3, 2014, Solano District Attorney Krishna Abrams
21   charged Mr. Lund with possession of child pornography.           Id. ¶ 59.

22   Deputy District Attorneys Natasha Jontulovich and Ilana Shapiro

23   prosecuted the case against Mr. Lund.        Id. ¶ 60.      The first

24   trial, in June 2018, resulted in a hung jury, and a mistrial was

25   declared.    Id. ¶ 61.    Shapiro tried the case again in October

26   2018 and secured a conviction for possession of child
27   pornography.    Id. ¶ 62.     Mr. Lund was sentenced to five years in

28   state prison.     Id.   Mr. Lund appealed his sentence but that
                                           3
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 4 of 14

1    appeal is still pending.       Id. ¶ 63.     His conviction has not been

2    invalidated in any way and he is currently serving his sentence

3    in state prison.

4          Plaintiffs factual allegations all stem from the search,

5    arrest, and prosecution of Mr. Lund’s conviction.          Representing

6    herself and Mr. Lund, Mrs. Lund filed their initial complaint on

7    November 12, 2019.     ECF No. 1.    The Solano County Defendants

8    filed a motion to dismiss that complaint, ECF No. 27, but

9    Plaintiffs filed an amended complaint before a ruling could be

10   made on that motion, ECF No. 33.          Defendants notified Plaintiffs

11   of their intent to seek dismissal of that complaint as well, so

12   the parties stipulated that Plaintiffs could file a SAC to try to

13   cure any deficiencies.       ECF No. 37. The SAC, ECF No. 43 is the

14   subject of the present motions to dismiss.

15

16                                 II.   OPINION

17         A.    Legal Standard

18         Federal Rule of Civil Procedure 8(a)(2) requires “a short

19   and plain statement of the claim showing that the pleader is

20   entitled to relief.”      Fed. R. Civ. Proc. 8(a)(2).      Courts must
21   dismiss a suit if the plaintiff fails to “state a claim upon

22   which relief can be granted.”       Fed. R. Civ. Proc. 12(b)(6).     To

23   defeat a Rule 12(b)(6) motion to dismiss, a plaintiff must

24   “plead enough facts to state a claim to relief that is plausible

25   on its face.”     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

26   (2007).    This plausibility standard requires “factual content
27   that allows the court to draw a reasonable inference that the

28   defendant is liable for the misconduct alleged.”          Ashcroft v.
                                           4
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 5 of 14

1    Iqbal, 556 U.S. 662, 678 (2009).          “At this stage, the Court

2    “must accept as true all of the allegations contained in a

3    complaint.”      Id.   But it need not “accept as true a legal

4    conclusion couched as a factual allegation.”          Id.   Lastly, a

5    plaintiff suing multiple defendants “must allege the basis of

6    his claim against each defendant” to satisfy the pleading

7    standards.    Reyes ex. rel. Reyes v. City of Fresno, No. CV F 13-

8    0418 LJO SKO, 2013 WL 2147023, at *4 (E.D. Cal. May 15, 2013).

9          B.    Judicial Notice

10         The State Defendants ask the Court to take judicial notice

11   of the government claims forms Plaintiffs filed with the

12   Department of General Services.       See Req. for Judicial Notice

13   (“RJN”), ECF No. 65 & 69 (duplicate filing).          Plaintiffs do not

14   oppose this request.      Since this request is unopposed and

15   proper under Federal Rule of Evidence 201, the Court GRANTS

16   Defendants’ request.

17         C.    Analysis

18               1.    Section 1983 Claims

19         Plaintiffs assert numerous Section 1983 claims against the

20   State, Vacaville, and Solano Defendants.          See City Opp’n, Exh.
21   1, ECF No. 59 (chart of all 73 claims).          Defendants all oppose

22   these claims for the same reason—these claims are barred under

23   Heck v. Humphrey, 512 U.S. 477 (1994).          See State Reply at 1;

24   Vacaville Reply at 1; Solano Reply at 3.

25         In Heck, the Supreme Court held that “to recover damages

26   for an allegedly unconstitutional conviction or imprisonment, or
27   for other harm caused by actions whose unlawfulness would render

28   a conviction or sentence invalid, a Section 1983 plaintiff must
                                           5
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 6 of 14

1    prove that the conviction or sentence has been” reversed,

2    expunged, declared invalid, or called into question.           512 U.S.

3    at 487.    In other words, if a Plaintiff brings a claim for

4    damages based on “a conviction or sentence that has not been so

5    invalidated,” the claim is not cognizable under Section 1983.

6    Id.   Therefore, when a state prisoner seeks damages in a Section

7    1983 suit, the court “must consider whether a judgment in favor

8    of the plaintiff would necessarily imply the invalidity of his

9    conviction or sentence.”      Id.   If it would, the complaint must

10   be dismissed unless the plaintiff can demonstrate that the

11   conviction or sentence has already been invalidated.           Id.

12   Otherwise, the action should be allowed to proceed unless there

13   another bar to the suit.      Id.

14         It is uncontroverted that Mr. Lund’s conviction has not

15   been overturned, or otherwise invalidated.         SAC ¶ 62.    But

16   Plaintiffs argue that the “intent of this lawsuit is not to

17   challenge the fact of conviction or duration of incarceration.”

18   State Opp’n at 6.     And that since they are pursuing claims that

19   do not “necessarily invalidate[]” Mr. Lund’s conviction, they

20   may proceed even if the facts they adduce could support a
21   reversal of his conviction.       State Opp’n at 6.     The Court

22   disagrees.

23         As each Defendant points out in its respective motion to

24   dismiss, Plaintiffs’ Section 1983 claims “are based on the

25   prerequisite that [Mr. Lund] was wrongfully investigated,

26   arrested, and convicted.”      State Mot. at 8; see also SAC ¶¶ 293-
27   313, 359-420.     Plaintiffs’ specific allegations include that:

28   exculpatory evidence was excluded; “Warrant E” was unlawfully
                                           6
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 7 of 14

1    obtained based on an unreliable tool; the investigation was

2    faulty; “Warrant E” was improperly executed; evidence used

3    against him in trial was unlawfully seized; search of his desk

4    and locker lacked probable cause; his arrest was unlawful

5    because the evidence was insufficient and lacked probable cause;

6    his property was wrongfully seized pursuant to the warrant and

7    wrongfully delivered to the Court; a second warrant was based on

8    improper, incorrect, or tainted information; and his home was

9    unlawfully searched.      Vacaville Mot. at 6.     All of these

10   allegations are inextricably linked to Mr. Lund’s conviction and

11   necessarily imply the invalidity of that conviction.

12   Plaintiffs’ argument that Defendants “do not point to a single

13   cause of action in the SAC that directly seeks to invalidate”

14   Mr. Lund’s conviction, is without merit.         Vacaville Opp’n at 4.

15           Plaintiffs also attempt to argue their claims are not

16   barred because they are simply arguing there was an “unlawful

17   arrest” and not denying that new evidence could have later

18   appeared that allowed a proper conviction.         Vacaville Opp’n at

19   7.   But Plaintiffs cite no authority for that contention.

20   Instead, in their three Opposition briefs, Plaintiffs attempt to
21   argue Heck does not apply because “subsequent caselaw has

22   continued to reaffirm the narrow application of the bar.”            See

23   e.g., Solano Opp’n at 12.      While they cite to cases that have in

24   fact narrowed the holding, Plaintiffs fail to demonstrate how

25   that narrowing applies to them or the specific facts of this

26   case.
27           The only Section 1983 claim the Court finds to not

28   implicate Mr. Lund’s conviction is the 63rd Cause of Action
                                           7
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 8 of 14

1    related to the Solano County District Attorney’s Facebook Post.

2    See SAC 915-920.     But the rest of Plaintiffs’ Section 1983

3    claims are DISMISSED WITH PREJUDICE.        See Gompper v. VISX, Inc.,

4    298 F.3d 893, 898 (9th Cir. 2002)(finding leave to amend need

5    not be granted when amendment would be futile).

6                2.    State Law Causes of Action

7           Plaintiffs state law claims are also barred by Heck.          See

8    Vacaville Mot. at 7-8, see also State Mot. at 7.          While Heck is

9    a federal rule, the California Supreme Court determined the bar

10   applies to “a state tort claim arising from the same alleged

11   misconduct.”     Yount v. City of Sacramento, 43 Cal. 4th 885, 902

12   (2008).

13          Plaintiffs concede that such a bar does exist against state

14   law claims.      Vacaville Opp’n at 7.    But they argue that as long

15   as Mr. Lund does not use this civil suit as “a vehicle to

16   overturn his conviction,” his claims should not be barred.           Id.

17   at 9.   Moreover, they argue Defendants’ cited cases are

18   distinguishable because success on the claims involved in those

19   cases necessarily invalidated an element of the state court’s

20   finding, whereas here, “none of the elements of child
21   pornography possession would be negated.”         Id. At 8-9.

22          Plaintiffs misconstrue the holding in Yount; it does not

23   require that an element of the offense be necessarily

24   invalidated for the bar to the apply.        Rather the court held “a

25   criminal defendant must obtain exoneration by postconviction

26   relief as a prerequisite to obtaining relief for the legal
27   malpractice that led to the conviction.”         Yount, 43 Cal. 4th at

28   902.    Here, Plaintiffs challenge a whole range of alleged “legal
                                           8
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 9 of 14

1    malpractice[s]” that led to his conviction.         And while the

2    California Supreme Court recognized this broad rule would

3    preclude recovery in many instances, it nevertheless found it

4    justified to promote judicial economy and to prevent “the

5    creation of two conflicting resolutions arising out of the same

6    or identical transactions.”       Id.

7          As Defendants assert, Plaintiffs’ 56 state law causes of

8    action against them also “necessarily imply the invalidity of

9    [Mr. Lund’s] criminal conviction.”          See e.g., Vacaville Mot. at

10   8.   Indeed, all of Plaintiffs’ state law claims rely on the same

11   set of factual allegations as the Section 1983 claims.           See

12   e.g., SAC ¶¶ 317-319 (The Common Law Abuse of Process claim is

13   premised on the same “material statements and omissions in

14   warrant” facts alleged for the first two Section 1983 claims).

15   As explained above, these factual allegations challenge: the

16   investigative techniques and tactics used to collect evidence

17   against Mr. Lund, the scope of the investigation, the validity

18   and sufficiency of the evidence used in his conviction, the

19   validity of his arrest and detention for the charges in which he

20   was convicted, the presentation of evidence at the criminal
21   proceeding, and the transmission and communication of evidence

22   the prosecution, among other things.         See Vacaville Mot. at 8.

23         Even the claims that at first glance might not necessarily

24   invalidate Mr. Lund’s conviction, are also inextricably linked

25   to the aforementioned factual allegations.         For example, the

26   causes of action stemming from the “private marital
27   communication” allegations are premised on the search of Mr.

28   Lund’s phone and his cross-examination at trial on evidence
                                             9
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 10 of 14

1     obtained from that search.      SAC ¶¶ 855-868.     All of these

2     factual allegations therefore also directly attack the basis for

3     Mr. Lund’s conviction—regardless of Plaintiffs’ intention.           Id.

4     The only two state law claims the Court finds to not implicate

5     Mr. Lund’s conviction are the claims related to the Solano

6     County District Attorney’s Facebook Post and the claim based on

7     CHP’s alleged interference with his pension (which are further

8     discussed below).     The rest of Plaintiffs’ state law claims are

9     DISMISSED WITH PREJUDICE.

10               3.    The Solano District Attorney’s Facebook Post

11          Plaintiffs assert claims for defamation (62nd cause of

12    action), Section 1983 (63rd cause of action), and California

13    Constitution violations (64th cause of action) against the Solano

14    Defendants based on a post made by the Solano County District

15    Attorney’s Office on Facebook.       SAC ¶¶ 891-925.    Defendants seek

16    to dismiss these claims for numerous reasons including: (1)

17    absolute immunity, (2) qualified immunity, (3) state law

18    immunity under California Government Code Section 821.6, and (4)

19    litigation privilege.     See Solano Reply at 1-3.      The Court will

20    only address the relevant immunities.
21                     a.    Absolute Immunity

22          Both state and federal prosecutors are absolutely immune

23    from Section 1983 claims stemming from not only the handling of

24    a case before or during trial, but also the post-trial handling

25    of a case.    Demery v. Kupperman, 735 F.2d 1139, 1145 (9th Cir.

26    1984).   This protection exists because “resentful defendants
27    [may] initiate suits irrationally or for purposes of harassment,

28    [and] they are just as likely to ascribe unconstitutional
                                           10
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 11 of 14

1     purposes to the prosecutor’s post-trial acts before and during

2     trial.”   Id.   The Court finds that Plaintiffs’ Section 1983

3     claim, based on the Solano District Attorney’s Office’s post on

4     Facebook detailing Mr. Lund’s conviction, falls under the

5     protections of a post-trial handling of a case.         Accordingly,

6     the Defendants against whom this claim is brought are absolutely

7     immune from this claim.      The Court therefore DISMISSES this

8     Section 1983 claim WITH PREJUDICE.

9                      b.    Section 821.6

10           The Court finds the Solano Defendants are also immune from

11    the state law claims (62nd and 64th causes of action) because of

12    California Government Code Section 821.6.        Solano Reply at 2-3.

13           Section 821.6 provides: “[a] public employee is not liable

14    for injury caused by his instituting or prosecuting any judicial

15    or administrative proceeding within the scope of his employment,

16    even if he acts maliciously and without probable cause.”             Cal.

17    Gov. Code § 821.6.     Immunity under this Section is not limited

18    to claims for malicious prosecution—“[it] extends to other

19    causes of action arising from conduct protected under the

20    statute, including defamation and intentional infliction of
21    emotional distress.”     Roger v. County of Riverside, 44 Cal. App.

22    5th 510, 527 (Jan. 29, 2020).      In determining whether such

23    immunity applies, the Court must consider whether the

24    allegations occurred during “part of the ‘prosecution’ of a

25    judicial proceeding within the meaning of Section 821.6.”             Id.

26    Only “discretionary” prosecutorial acts are protected.          Id. at
27    528.   A discretionary act requires “personal deliberation,

28    decision and judgment.”      Id. (internal citations omitted).
                                           11
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 12 of 14

1     Ministerial acts, on the other hand, are those “in which the

2     officer is left no choice of his own.”        Id.

3           The Court agrees with Plaintiffs that affirmative defenses,

4     such as those brought under Section 821.6, “may [only] be

5     considered properly on a motion to dismiss where the allegations

6     in the complaint suffice to establish the defense.”          Sams v.

7     Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir. 2013).          But such

8     allegations exist here.      In Gillian v. City of San Marino, a

9     California court found that “[prosecutorial] [a]cts undertaken

10    in the course of investigation, including press releases

11    reporting the progress or results of the investigation, cannot

12    give rise to liability.”      147 Cal. App. 4th 1033, 1048 (2007).

13    Here, it is clear from the Complaint that Plaintiffs assert

14    claims for a Facebook post—the modern equivalent of a press

15    release—made by the prosecutors to report on “the results of

16    [their] investigation.”      See SAC ¶¶ 891-911.      Accordingly, the

17    Solano Defendants are immune from the state law claims stemming

18    from this discretionary prosecutorial act.          The Court therefore

19    DISMISSES these claims WITH PREJUDICE.

20               4.    Tortious Interference With Lund’s Pension
21          Plaintiffs allege the State Defendants tortiously

22    interfered with Mr. Lund’s pension because two of the State

23    Defendants conveyed “reckless inaccurate conclusions” that Mr.

24    Lund was prosecuted for a crime arising from his official

25    duties.   SAC ¶¶ 1001-1011 (68th cause of action).        The State

26    Defendants seek to dismiss this claim for several reasons.            See
27    generally State Mot.     However, these reasons are blanket

28    arguments focused on dismissing all state law claims asserted
                                           12
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 13 of 14

1     against them, rather than just this specific claim.          Therefore,

2     many of the arguments do not apply to the tortious interference

3     claim.

4           The Court does find, however, that the claim is barred by

5     the Eleventh Amendment, as the State Defendants contend.             State

6     Mot. 15-16.    Defendants specifically argue this bar applies to

7     the State and to the CHP as a state agency.         State Reply at 5.

8     While Plaintiffs do respond to this argument in their

9     Opposition, they do so on pages 18-20.        See State Opp’n 18-20.

10    As the Court noted when sanctioning Plaintiffs for violating its

11    page limits, the Court will not consider arguments made past

12    page 15 (the page limit).      Minute Order Issuing Sanctions, ECF

13    No. 60.   The Court therefore considers this argument to be

14    unopposed and DISMISSES this Claim as against the State and the

15    CHP WITH PREJUDICE.

16          However, the State Defendants fail to present any specific

17    argument in support of their motion to dismiss this claim

18    against individual Defendants Hai Luc and Wanona Ireland.

19    Because the Court has no basis upon which to dismiss this claim

20    against them, the case will proceed on this one claim as
21    asserted only against Luc and Ireland.

22

23                                 III.   ORDER

24          For the reasons set forth above, the Court GRANTS IN PART

25    and DENIES IN PART Defendants’ Motions to Dismiss. All Defendants

26    and all causes of action are dismissed from this lawsuit with
27    prejudice except for the 68th cause of action as it applies to

28    individual Defendants Hai Luc and Wanona Ireland.         These two
                                           13
     Case 2:19-cv-02287-JAM-DMC Document 73 Filed 07/01/20 Page 14 of 14

1     individual Defendants shall file their response to the SAC within

2     twenty days of the date of this Order.

3           IT IS SO ORDERED.

4     Dated: June 30, 2020

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           14
